Exhibit 10.3

AMENDED AND RESTATED

3COM CORPORATION

1984 EMPLOYEE STOCK PURCHASE PLAN

Amended & Restated July 15, 2003; share addition subject to Stockholder Approval
at the 2003 Annual
Stockholder’s Meeting

     1.    Purpose. The 3Com Corporation 1984 Employee Stock Purchase Plan (the
“Prior Plan”) was established to provide eligible employees of 3Com Corporation
(“3Com”) and any current or future subsidiary corporation(s) of 3Com
(collectively referred to as the “Company”) with an opportunity, through payroll
deductions, to acquire common stock of 3Com. The Prior Plan has been amended
from time to time. On July 15, 2003, the Board of Directors of 3Com (the
“Board”) amended and restated the Prior Plan as amended in order to make various
changes to the Prior Plan considered beneficial for continuing to carry out the
purposes of such plan, all in the form set forth herein, with the share addition
subject to stockholder approval at the 2003 Annual Stockholder’s Meeting (the
“Plan”). For purposes of the Plan, a parent corporation and a subsidiary
corporation shall be as defined in Sections 424(e) and 424(f) of the Internal
Revenue Code of 1986, as amended (the “Code”). The Company intends that the Plan
shall qualify as an “employee stock purchase plan” under Section 423 of the Code
(including any future amendments or replacements of such section), and the Plan
shall be so construed. Any term not expressly defined in the Plan but defined
for purposes of Section 423 of the Code shall have the same definition herein.
Because an eligible employee who participates in the Plan (a “Participant”) may
withdraw the Participant’s accumulated payroll deductions and terminate
participation in the Plan or any Offering Period (as defined below) therein
during an Offering Period (as defined below), the Participant is, in effect,
given an option which may or may not be exercised during any Offering Period.

     2.    Share Reserve. The maximum number of shares that may be issued under
the Plan shall be 41,687,441 [46,687,441 subject to stockholder approval at the
Annual Meeting on September 23, 2003] (as adjusted for stock splits, stock
dividends, and similar events) shares of 3Com’s authorized but unissued common
stock (the “Shares”). In the event that any option granted under the Plan (an
“Option”) for any reason expires or is terminated, the Shares allocable to the
unexercised portion of such Option may again be subjected to an Option.

     3.    Administration. The Plan shall be administered by the Board and/or by
a duly appointed committee of the Board having such powers as shall be specified
by the Board. Any subsequent references to the Board shall also mean the
committee if it has been appointed. All questions of interpretation of the Plan
or of any Options shall be determined by the Board and shall be final and
binding upon all persons having an interest in the Plan and/or any Option.
Subject to the provisions of the Plan, the Board shall determine all of the
relevant terms and conditions of Options granted pursuant to the Plan; provided,
however, that all Participants granted Options pursuant to the Plan shall have
the same rights and privileges within the meaning of Section 423(b)(5) of the
Code. All expenses incurred in connection with the administration of the Plan
shall be paid by the Company.

     4.     Eligibility. Any regular employee of the Company is eligible to
participate in the Plan and any Offering Period (as hereinafter defined) under
the Plan except the following:

     (a)    employees who are customarily employed by the Company for less than
twenty (20) hours a week; and

    (b)   employees who own or hold options to purchase or who, as a result of
participation in the Plan, would own or hold options to purchase stock of the
Company possessing five percent (5%) or more of the total combined voting power
or value of all classes of stock of the Company within the meaning of Section
423(b)(3) of the Code.

--------------------------------------------------------------------------------



     5.     Offering Periods

     (a)    Offering Periods Beginning On or After October 1, 2003. Effective
October 1, 2003, the Plan shall be implemented by offerings of six (6) months
duration (an “Offering Period”). An Offering Period shall commence on April 1
and October 1 of each year and end on September 30 and March 31, respectively,
occurring thereafter. Notwithstanding the foregoing, the Board may establish a
different term (including a term of up to 24 months with interim six month
purchase periods) for one or more of the Offering Periods and/or different
commencing and/or ending dates for such Offering Periods. An employee who
becomes eligible to participate in the Plan after the commencement date of an
Offering Period may not participate in such Offering Period, but may participate
in any subsequent Offering Period, provided such employee is still eligible to
participate in the Plan as of the commencement of any such subsequent Offering
Period. The first day of an Offering Period shall be the “Offering Date” for
such Offering Period. In the event the first day of an Offering Period is not a
business day, the next business day will be the first day of the Offering
Period. In the event the last day of an Offering Period is not a business day,
the most recently concluded business day will be the last day of the Offering
Period.

     (b)    Governmental Approval; Shareholder Approval. Notwithstanding any
other provision of the Plan to the contrary, any Option granted pursuant to the
Plan shall be subject to (i) obtaining all necessary governmental approvals
and/or qualifications of the sale and/or issuance of the Options and/or the
Shares, and (ii) in the case of Options with an Offering Date after an amendment
to the Plan, obtaining any necessary approval of the shareholders of the Company
required in paragraph 17.

     6.    Participation in the Plan.

     (a)   Initial Participation. An eligible employee may elect to become a
Participant effective as of the first Offering Date after satisfying the
eligibility requirements set forth in paragraph 4 above by delivering a
subscription agreement authorizing payroll deductions (a “Subscription
Agreement”) to the Company’s Stock Administration office during the Company’s
open enrollment period prior to each Offering Date, or such other period as the
Company may determine in its sole discretion, prior to such Offering Date. Such
Subscription Agreement shall state the eligible employee’s election to
participate in the Plan and the rate at which payroll deductions shall be
accumulated. An eligible employee who does not deliver a Subscription Agreement
to the Company’s Stock Administration office during the Company’s open
enrollment period prior to the first Offering Date after becoming eligible to
participate in the Plan, shall not participate in the Plan for that Offering
Period or for any subsequent Offering Period, unless such employee subsequently
enrolls in the Plan by filing a Subscription Agreement with the Company in
accordance with this paragraph 6(a).

     (b)   Automatic Participation in Subsequent Offering Periods. A Participant
shall automatically participate in each subsequent Offering Period until such
time as such Participant ceases to be eligible as provided in paragraph 4, the
Participant withdraws from the Plan pursuant to paragraph 10 below, or the
Participant terminates employment as provided in paragraph 11 below. A
Participant is not required to file an additional Subscription Agreement for
such Offering Periods in order to automatically participate therein.

     7.   Purchase Price and Purchase Date. The purchase price at which Shares
may be acquired in any Offering Period under the Plan shall be eighty-five
percent (85%) of the lesser of (a) the fair market value of the Shares on the
Offering Date of such Offering Period or (b) the fair market value of the Shares
on the Purchase Date of such Offering Period. For purposes of the Plan, the fair
market value of the Shares shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on the principal exchange
or system on which the Company’s common stock is publicly traded on the date of
determination, as reported in The Wall Street Journal or such other source as
the Company deems reliable. In the event the first day of an Offering Period is
not a business day, the next business day will be the first day of the Offering
Period. In the event the last day of an Offering Period is not a business day,
the most recently concluded business day will be the last day of the Offering
Period.

     8.    Payment of Purchase Price; Payroll Deductions.

     (a)   Accumulation of Payroll Deductions. The purchase price of Shares to
be acquired in an Offering Period shall be accumulated only by payroll
deductions over the Offering Period. Payroll deductions from a Participant’s
compensation on each payday during the Offering Period (i) shall not exceed ten
percent (10%) of such Participant’s base pay per month, reduced by any payroll
deductions from such Participant’s compensation to purchase stock under any
other plan of the Company intended to qualify as an “employee stock purchase
plan” under Section 423

- 2 -

--------------------------------------------------------------------------------



of the Code, and (ii) shall not be less than one percent (1%) of the
Participant’s Compensation per month. For purposes hereof, a Participant’s
“Compensation” from the Company is an aggregate that shall include base wages or
salary, commissions, overtime, discretionary bonuses, semi-annual bonuses, other
incentive payments, shift premiums, stand-by payments and call-out payments paid
in cash during such Offering Period before deduction for any contributions to
any plan maintained by the Company and described in section 401(k) or section
125 of the Code. Compensation shall not include reimbursement of expenses,
allowances, long-term disability, workers’ compensation or any amount deemed
received without the actual transfer of cash or any amounts directly or
indirectly paid pursuant to the Plan or any other stock purchase or stock option
plan, or any other compensation not included in the preceding sentence. Payroll
deductions shall commence on the first payday following the first day of a
Offering Period or as soon as administratively feasible thereafter and shall
continue to the end of such Offering Period unless sooner altered or terminated
as provided in the Plan.

     (b)    Election to Change Payroll Deduction Rate. A Participant may
decrease (but not increase) the rate of payroll deductions with respect to an
Offering Period only on or before and effective as of the date three (3) months
after the beginning of such Offering Period by filing an amended Subscription
Agreement with the Company. A Participant may increase or decrease the rate of
payroll deductions for any subsequent Offering Period by filing a new
Subscription Agreement with the Company during such period as the Company may
determine in its sole discretion, prior to the beginning of such subsequent
Offering Period.

     (c)    Participant Accounts. Individual accounts shall be maintained for
each Participant. All payroll deductions from a Participant’s compensation shall
be credited to the Participant’s account under the Plan and shall be deposited
with the general funds of the Company. No interest shall accrue on such payroll
deductions. All payroll deductions received or held by the Company may be used
by the Company for any corporate purpose.

     9.     Purchase of Shares.

     (a)    Purchase. On the Purchase Date of each Offering Period, each
remaining Participant shall automatically purchase, subject to the limitations
set forth in paragraphs 9(b) and 9(c) below, that number of whole Shares arrived
at by dividing the total amount theretofore credited to the Participant’s
account pursuant to paragraph 8(c) by the purchase price established for such
Offering Period pursuant to paragraph 7. Any cash balance remaining in the
Participant’s Plan account shall be refunded to the Participant as soon as
practicable after the Purchase Date. In the event the cash to be returned to a
Participant pursuant to the preceding sentence is an amount less than the amount
necessary to purchase a whole Share, such amount shall continue to be credited
to the Participant’s Plan account and shall be applied toward the purchase of
Shares in the immediately subsequent Offering Period. No Shares shall be
purchased in a given Offering Period on behalf of a Participant whose
participation in the Plan has terminated prior to the Purchase Date for such
Offering Period.

     (b)    Share Limitation. Subject to the adjustments set forth in paragraph
13 below, no Participant shall be entitled to purchase more than 4,000 Shares in
a single Offering Period.

     (c)    Fair Market Value Limitation. Notwithstanding any other provision of
the Plan, no Participant shall be entitled to purchase Shares under the Plan (or
any other employee stock purchase plan which is intended to meet the
requirements of Section 423 of the Code sponsored by 3Com or a parent
corporation or subsidiary corporation of 3Com) at a rate which exceeds $25,000
in fair market value (or such other limit as may be imposed by Section 423 of
the Code) for each calendar year in which the Participant participates in the
Plan or any other employee stock purchase plan described in this sentence, as
determined in accordance with Section 423(b)(8) of the Code.

     (d)    Pro Rata Allocation. In the event the number of Shares which might
be purchased by all Participants in the Plan exceeds the number of Shares
available in the Plan, the Company shall make a pro rata allocation of the
remaining Shares in as uniform a manner as shall be practicable and as the
Company shall determine to be equitable.

     (e)    Rights as a Shareholder and Employee. A Participant shall have no
rights as a shareholder by virtue of the Participant’s participation in the Plan
until the date of issuance of a stock certificate(s) for the Shares being
purchased pursuant to the exercise of the Participant’s Option. No adjustment
shall be made for dividends or distributions or other rights for which the
record date is prior to the date such stock certificate(s) are issued. Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Company or interfere in any way with any right of the Company to terminate
the Participant’s employment at any time.

- 3 -

--------------------------------------------------------------------------------



     (f)    Permitted Adjustments. The Company may, from time to time, establish
or change (i) limitations on the frequency and/or number of changes in the
amount withheld during an Offering Period, (ii) an exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, (iii) procedures for
permitting unequal percentages of payroll withholding from a Participant’s
compensation in order to accommodate the Company’s established payroll
procedures or mistakes or delays in following those procedures when processing
Participants’ withholding elections, and (iv) such other limitations or
procedures as deemed advisable by the Company in the Company’s sole discretion
which are consistent with the Plan and Section 423 of the Code.

     10.    Withdrawal.

     (a)    Withdrawal From the Plan. A Participant may withdraw from the Plan
by submitting to the Company’s Stock Administration office a notice of
withdrawal on a form provided by the Company for such purpose. Such withdrawal
may be submitted no later than five (5) business days prior to the end of an
Offering Period to be effective for that Offering Period. A Participant is
prohibited from again participating in an Offering Period upon withdrawal from
the Plan during such Offering Period. A Participant who elects to withdraw from
the Plan may again participate in the Plan by filing a new Subscription
Agreement in the same manner as set forth in paragraph 6(a) above for initial
participation in the Plan. The Company may impose, from time to time, a
requirement that the notice of withdrawal be on file with the Company for a
reasonable period of time prior to the effectiveness of the Participant’s
withdrawal from the Plan.

     (b)    Return of Payroll Deductions. Upon withdrawal from the Plan, the
accumulated payroll deductions credited to a withdrawing Participant’s account
shall be returned to the Participant and the Participant’s interest in the Plan
shall terminate. No interest shall accrue on the payroll deductions of a
Participant.

     11.    Termination of Employment. Termination of a Participant’s employment
with the Company for any reason, including retirement or death, or the failure
of a Participant to remain an eligible employee, shall terminate the
Participant’s participation in the Plan immediately. Upon such termination, the
payroll deductions credited to the Participant’s account shall be returned to
the Participant (or in the case of the Participant’s death, to the Participant’s
legal representative) and all of the Participant’s rights under the Plan shall
terminate. A Participant whose participation has been so terminated may again
become eligible to participate in the Plan by again satisfying the requirements
of paragraphs 4 and 6.

     12.    Repayment of Payroll Deductions Without Interest. In the event a
Participant’s interest in the Plan is terminated, the Company shall deliver to
the Participant (or in the case of the Participant’s death or incapacity, to the
Participant’s legal representative) the payroll deductions credited to the
Participant’s account. No interest shall accrue on the payroll deductions of a
Participant.

     13.    Capital Changes. In the event of changes in the common stock of the
Company due to a stock split, reverse stock split, stock dividend, combination,
reclassification or like change in the Company’s capitalization, or in the event
of any merger, sale or reorganization, appropriate adjustments shall be made by
the Company in (a) the number and class of Shares of stock subject to the Plan
and to any outstanding Option, (b) the purchase price per Share of any
outstanding Option and (c) the Share limitation set forth in paragraph 9(b)
above.

     14.    Nonassignability. Only the Participant may elect to exercise the
Participant’s Option during the Participant’s lifetime, and no rights or
accumulated payroll deductions of any Participant under the Plan may be pledged,
assigned or transferred for any reason, except by will or the laws of descent
and distribution, and any such attempt may be treated by the Company as an
election by the Participant to withdraw from the Plan.

     15.    Reports. Each Participant shall receive after the last day of each
Offering Period a report of the Participant’s account setting forth the total
payroll deductions accumulated, the number of Shares purchased and the remaining
cash balance to be carried over and/or refunded pursuant to paragraph 9(a)
above, if any.

     16.    Plan Term. This Plan shall continue until terminated by the Board or
until all of the Shares reserved for issuance under the Plan have been issued.

     17.    Amendment or Termination of the Plan. The Board may at any time
amend or terminate the Plan, except that such termination cannot adversely
affect Options previously granted under the Plan except as otherwise permitted
by the Plan, nor may any amendment make any change in an Option previously
granted under the Plan which

- 4 -

--------------------------------------------------------------------------------



would adversely affect the right of any Participant except as otherwise
permitted by the Plan, nor may any amendment be made without approval of the
shareholders of the Company within twelve (12) months of the adoption of such
amendment if such amendment would authorize the sale of more shares than are
authorized for issuance under the Plan or would change the designation of
corporations whose employees may be offered Options under the Plan.

     18.    Clawback. The Board may, in its discretion and, to the extent
necessary or desirable, modify or amend the Plan to reduce or eliminate an
unfavorable accounting consequence including, but not limited to: (i) altering
the purchase price for an Offering Period including an Offering Period underway
at the time of the change in purchase price; (ii) shortening any Offering Period
so that Offering Period ends on a new Exercise Date, including an Offering
Period underway at the time of the Board action; and (iii) allocating shares.
Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

     19.    Data Privacy. By participating in the Plan, the Participant consents
to the collection, use and transfer of personal data as described in this
Section. The Participant understands that the Company and its subsidiaries hold
certain personal information about the Participant including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social security number or equivalent tax identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, contribution amounts, contribution percentages, selected brokerage
firm, and dispositions of shares purchased through the ESPP program, for the
purpose of managing and administering the Plan (“Data”). The Participant further
understands that the Company and/or its subsidiaries will transfer Data amongst
themselves as necessary for the purposes of implementation, administration, and
management of the Participant’s participation in the Plan, and that the Company
and/or its subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan (“Data Recipients”). The Participant understands that these Data
Recipients may be located in the Participant’s country of residence, the
European Economic Area, or elsewhere, such as the United States. The Participant
authorizes the Data Recipients to receive, possess, use, retain and transfer
Data in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any transfer of such Data, as may be required for the administration
of the Plan and/or the subsequent holding of shares of stock on the
Participant’s behalf, to a broker or third party with whom the shares acquired
on purchase may be deposited. The Participant understands that he or she may, at
any time, review the Data, require any necessary amendments to it or withdraw
the consent herein in writing by contacting the Company. The Participant further
understands that withdrawing consent may affect the Participant’s ability to
participate in the Plan.

- 5 -

--------------------------------------------------------------------------------